Title: To James Madison from Robert Gilmer and Others, 1 February 1816
From: Gilmer, Robert
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Baltimore
                            Feb 1st 1816.
                        
                    
                    Our friend and fellow citizen, John Montgomery Sr having expressed an intention of forming a mercantile establishment at the Port of Tarragona in Spain, and in order to add more respectability to the same wishing to procure the appointment of Consul for that place, we take the liberty of recommending him to your Excy. as a proper person to fill that office with dignity to himself and honor to his Country. With the highest respect we remain Your excys. Most obedt. humb. Servts.
                    
                        Robt. Gilmer[and four others]
                    
                